Exceptions overruled. The defendant’s exceptions are to the denial of his motions to continue for trial indictments charging him, in three with sodomy and in one with gross lewdness. The granting of the continuance rested entirely in the sound discretion of the trial judge. Commonwealth v. Brothers, 158 Mass. 200, 205. Commonwealth v. Friedman, 256 Mass. 214, 216. Commonwealth v. Millen, 289 Mass. 441, 463. There is nothing to indicate an abuse of such discretion. Ample opportunity was given the defendant to produce the witnesses he wished to call in his defence. They appeared and testified.